SPARKS, Circuit Judge.
This action in equity was instituted by appellants for themselves and for a class similarly situated. They were all alleged to be depositors of the First National Bank of Marion, Wisconsin, referred to by the parties as the Old Bank, which underwent a dissolution and was reorganized as the First National Bank in Marion, and which is referred to by the parties as the New Bank. Both banks were made defendants, as were the directors of the Old Bank, and certain other of its stockholders. The J. E. Arndt Insurance Agency, a copartnership, and its directors were likewise made defendants. The directors of this agency were also the directors of the Old Bank, and its manager, J. E. Arndt, was the cashier of the Old Bank. The relief sought was a receivership of the Old Bank and an accounting from it and its directors and other defendants. It demanded judgment against the New Bank, and assessments and levies against the directors of the Old Bank, for attorneys’ fees and costs.
The action is based largely upon charges of fraud, manipulation, deception and bad faith. Upon the joinder of issues, and after a hearing, the District Court made special findings of fact, and stated its conclusions of law thereon. Pursuant thereto it rendered a decree in favor of appellees and dismissed the complaint on its merits, and from that decree this appeal is prosecuted.
The District Court also filed a written opinion in this case, Durkey v. Arndt, 46 F.Supp. 256, which sets forth the issues, the facts and the reasons for its rulings, with lucidity. The facts found are supported by substantial evidence, and we can not disturb them. He found and concluded that none of the defendants were guilty of any fraud relied upon, and that none of *318the appellants were creditors of the Old Bank at any of the times complained of. We think the rulings were correct and we have nothing to add to that opinion.
Decree affirmed.